       Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 1 of 18


           FILED
UNITED STATES DISTRICT COURT
     DENVER, COLORADO
       5/20/2020
 JEFFREY P. COLWELL, CLERK
Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 2 of 18
Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 3 of 18
Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 4 of 18
Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 5 of 18
Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 6 of 18
Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 7 of 18
Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 8 of 18
Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 9 of 18
Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 10 of 18
Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 11 of 18
Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 12 of 18
Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 13 of 18
Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 14 of 18
Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 15 of 18
Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 16 of 18
Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 17 of 18
Case 1:07-cr-00064-LTB Document 55 Filed 05/20/20 USDC Colorado Page 18 of 18
